Title: From Alexander Hamilton to Aaron Ogden, 12 March 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York March 12th. 1799.
          
          Inclosed is the extract of an order of this day constituting a general Court martial. It is my wish to have from your Regiment as many Officers as can be conveniently had not exceeding six, of whom as many to be Captains as may be towards forming the Court. As there will be trials of some delicacy, I should be glad that Major Shute might be a member of the Court—but in this case there must be no question of rank between him and the President. I request a reply as speedily as may be—
          With great consideration I am Sir Your Obed Servt. 
          
            Alexander Hamilton
          
          Col. Ogden
        